Citation Nr: 1000916	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-03 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
December 1944.  The Veteran died in August 1980 and the 
appellant is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that reopened a previously denied claim 
of service connection for the cause of the Veteran's death, 
but denied claim on the merits.  

It is apparent that the RO must have reopened the appellant's 
previously denied claim of service connection for the cause 
of the Veteran's death, as evidenced by the additional 
development undertaken with regard to the merits of the 
underlying service connection claim.  However, the United 
States Court of Appeals for Veterans Claims (Court) has made 
it clear that even if an RO makes an initial determination to 
reopen a claim, the Board must still review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).  In this case, the Board also reopens 
the claim, as noted herein below.  However, since the RO has 
already had an opportunity to further develop the record and 
conduct a de novo review of the reopened claim, based on the 
evidence in its entirety, a decision by the Board on the 
merits of the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death at this 
juncture is not prejudicial to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The appellant requested to appear for a video conference at 
the RO before a Veterans Law Judge; however, the appellant 
subsequently failed to report to the scheduled hearing, and 
did not provide good cause for her failure to report.  The 
Board deems the appellant's actions as a withdrawal of her 
request for a Board hearing.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  In a September 1980 rating decision, the RO denied 
service connection for the cause of the Veteran's death.  A 
notice of disagreement was not received within the subsequent 
one-year period, and that decision became final.

2.  Evidence submitted since the RO's September 1980 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for the cause of 
the Veteran's death, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  At the time of the Veteran's death, service connection 
was established for tuberculosis, pulmonary, reinfection 
type, far advanced bilateral, pneumothorax, right, inactive.  
A 30 percent rating had been assigned since November 1958.  
There were no other service-connected disabilities.  

4.  According to the Certificate of Death, the Veteran died 
in August 1980 as a result of heart failure.  

5.  The weight of the competent and probative evidence of 
record establishes that the Veteran's service-connected 
tuberculosis was, as likely as not, a contributory cause of 
the Veteran's death.  



CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, the criteria 
for entitlement to service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The reopening of a previously denied claim of service 
connection for the cause of the Veteran's death, and the 
grant of service connection for the cause of the Veteran's 
death constitutes a complete grant of the benefits sought on 
appeal.  As such, any defect with regard to VA's duty to 
notify and assist the appellant with the development of her 
claim is harmless error, and no further discussion of VA's 
duty to notify and assist is necessary at this juncture.

II.  New and Material Evidence - Reopened Claim

In a September 1980 rating decision, the RO denied the 
appellant's claim of service connection for the cause of the 
Veteran's death.  A notice of disagreement was not received 
within the subsequent one-year period, and that decision 
became final.  The basis of the denial was that the medical 
evidence did not indicate a link between the Veteran's death 
and the service-connected tuberculosis.  

A notice of disagreement was not received within the 
subsequent one-year period.

Currently, the appellant contends that the service-connected 
tuberculosis substantially contributed to the death-causing 
heart condition.  

Additional evidence has been added to the record, including 
treatise evidence suggesting that, in general, heart failure 
can be associated with the dysfunction of other organs, 
including the lungs.  Additionally, the appellant submitted a 
private medical opinion in support of her appeal.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that there was no relationship between the 
Veteran's death-causing heart failure and his tuberculosis.  

Since the prior final decision, evidence has been added to 
the claims file, including evidence suggesting that there 
might be a link between the Veteran's death-causing heart 
failure and his tuberculosis.  Thus, the additional evidence 
is new and material and reopening the claim is warranted.  


III.  Service Connection-Cause of Death

The appellant seeks service connection for the cause of the 
Veteran's death.  The appellant maintains that the Veteran's 
service-connected tuberculosis substantially contributed to 
the Veteran's heart condition, which ultimately led to his 
death in August 1980.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The Veteran died in August 1980.  The Certificate of Death 
lists the immediate cause of death as heart failure.  

At the time of the Veteran's death, service connection had 
been established for "Tuberculosis, pulmonary, reinfection 
type, far advanced bilateral, pneumothorax, right, 
inactive."  A 30 percent rating had been assigned since 
November 1958.  There were no other service-connected 
disabilities.  

The Veteran's service treatment records do not contain any 
complaints, findings, or treatment for a heart disorder, per 
se.  Post-service records prior to the Veteran's death also 
do not report any diagnoses of a heart condition, and a 
January 1945 VA examination record reports normal findings 
with regard to the cardiovascular system.  

In a September 1980 statement submitted by the Veteran's 
treating physician, he indicated that the Veteran died from 
heart failure due to coronary artery disease due to 
A.S.C.V.D., but that he also had another significant chronic 
pulmonary condition involving TB.  

The appellant submitted treatise evidence indicating that 
many of the symptoms associated with heart failure are caused 
by the dysfunction of organs other than the heart, especially 
the lungs, kidneys and liver.  

In a January 2005 opinion, a VA doctor reviewed the Veteran's 
claims file, including the September 1980 medical statement 
that the cause of the Veteran's death was heart failure due 
to CAD, due to atherosclerotic cardiovascular disease with 
other medical problems being chronic pulmonary condition and 
history of TB.  The VA doctor opined that the Veteran's death 
was not due to TB, but did agree that the cause of the 
Veteran's death was most likely heart failure due to CAD.  

In an August 2005 memorandum submitted on behalf of the 
appellant, Dr. Frankenberg, MD, noted, after reviewing the 
Veteran's medical records, that the Veteran clearly passed 
away from heart failure.  Dr. Frankenberg also noted that the 
Veteran's medical history was also significant for moderately 
advanced pulmonary tuberculosis that was treated with 
repetitive pneumoylsis procedures and a phrenic crush.  
Additionally, the records reviewed by the private doctor also 
indicated that the Veteran had moderate chronic fibrosis, 
presumably from mixed etiologies of tubercular infection and 
its treatment.  Dr. Frankenberg also noted that while the 
Veteran had a family history of tuberculosis, the military 
determined that he did not have tuberculosis upon induction.  
Given those facts, Dr. Frankenberg opined that the Veteran's 
tuberculosis infection and resultant treatment along with his 
smoking more than likely lead to fibrotic lung disease and 
pulmonary hypertension culminating in decompensated 
congestive heart failure and death.  

The appellant asserts that her late husband's pulmonary 
condition was so severe that his chest was blown up like a 
balloon and he had to receive monthly treatments due to his 
service-connected tuberculosis during his lifetime.   The 
appellant can attest to factual matters of which she had 
first-hand knowledge, e.g., noting the disfigurement of her 
late husband's chest, for example.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  

The appellant also reported that the Veteran's heart was 
pushed to the side due to the severity of the pulmonary 
disability, and this was confirmed by x-ray and other 
radiographic evidence in the claims file.  

In sum, there is evidence in favor of the appellant's claim, 
and evidence against the claim; however, the most probative 
evidence weighs in favor of the claim in this case.  

Thus, in sum, the record contains evidence both for, and 
against the veteran's claim.  Weighing against the Veteran's 
claim is the opinion of the VA examiner who opined that the 
Veteran died of heart disease, and not tuberculosis.  This 
opinion carries little probative value, however, because it 
is undisputed that the Veteran died of heart failure, and not 
tuberculosis, per se.  Thus, the VA opinion does not address 
the question necessary to resolve the issue in this case.  
That is, the VA opinion does not address the issue of whether 
the Veteran's severe pulmonary disability substantially 
contributed to the Veteran's death-causing heart failure.  

In contrast, the opinion of Dr. Frankenberg, MD, specifically 
answered the question of whether there was any relationship 
between the Veteran's death-causing heart failure and his 
service-connected tuberculosis.  After reviewing the 
Veteran's medical records and noting that the Veteran clearly 
passed away from heart failure, but also noting that the 
Veteran's medical history was also significant for moderately 
advanced pulmonary tuberculosis that was treated with 
repetitive pneumoylsis procedures and a phrenic crush, Dr. 
Frankenberg opined that the Veteran's tuberculosis infection 
and resultant treatment along with his smoking more than 
likely lead to fibrotic lung disease and pulmonary 
hypertension culminating in decompensated congestive heart 
failure and death.  This opinion is based on a review of the 
Veteran's medical records, and includes a rationale based on 
medical principles.  This opinion, combined with the treatise 
evidence provided by the appellant, as well as her competent 
testimony regarding the condition of the Veteran's chest 
during his lifetime for years prior to his death, all weigh 
in favor of the appellant's claim, and in combination, 
indicate that it is at least as likely as not that the 
Veteran's service-connected tuberculosis substantially 
contributed to the Veteran's death-causing heart failure.  

Based on the foregoing, service connection for the cause of 
the Veteran's death is warranted.  








ORDER

Service connection for the cause of the Veteran's death is 
granted.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


